Citation Nr: 0934473	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-08 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.  

2.  Entitlement to a compensable evaluation for bilateral 
plantar fasciitis.  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to May 
2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In his March 2007 Substantive Appeal, the Veteran requested a 
hearing before a member of the Board.  By letters sent in May 
2003, the RO notified the Veteran of a hearing scheduled for 
the following month.  An entry in the Veterans Appeals 
Control and Locator System (VACOLS) documents that the 
Veteran failed to appear for the hearing.  


FINDINGS OF FACT

1.  The Veteran suffers from pseudofolliculitis barbae which 
had onset during his active service.  

2.  The Veteran's plantar fasciitis results in no more than 
symptoms of mild pes planus relieved by shoe inserts, and 
does not result in pain on manipulation of his feet.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for 
pseudofolliculitis barbae have been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for a compensable evaluation for plantar 
fasciitis have not been met.  38 C.F.R. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 4.40, 4.71a 
Diagnostic Code 5276 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires 
competent evidence of (1) a current disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed inservice disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Service treatment records show that the Veteran was initially 
found to have pseudofolliculitis barbae in January 2002 and 
instructed as to methods to treat the condition.  On April 
29, 2005, he was again seen in the dermatology clinic.  
Shaving history included that the Veteran then used clippers 
and released ingrown hairs with tweezers.  He was diagnosed 
with mild pseudofolliculits barbae.  VA received the 
Veteran's claim for service connection for pseudofolliculitis 
barbae less than three weeks later.  

In September 2005, the Veteran underwent a VA skin 
examination.  the examiner did not indicate whether the 
claims filed had been reviewed.  He did report the Veteran 
provided history.  Physical examination revealed no evidence 
of active pseudofolliculits barbae.  

The requirement for a grant of service connection that the 
Veteran currently have the claimed disability is satisfied if 
the Veteran has the claimed disability at the time he filed 
the claim or at any time during the pendency of the claim or 
appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  Here, although the examiner stated that the 
Veteran's pseudofolliculitis barbae was not active at the 
time of the September 2005 examination, there is a medical 
finding of pseudofolliculitis barbae within three weeks of 
the filing of the claim.  This satisfies the requirement of a 
current disability.  

The 2002 and 2005 inservice findings of pseudofolliculitis 
barbae coupled with the short time between the 2005 finding 
and receipt of the Veteran's claim are sufficient evidence to 
demonstrate both inservice onset and nexus elements of a 
service connection claim.  

As all elements for an award of service connection for 
pseudofolliculitis barbae have been met, service connection 
must be granted.  

Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2008), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court of 
Appeals for Veterans Claims (Court) held that the evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period (as in this case).  Id. at 126.  
Hart appears to extend Fenderson to all increased evaluation 
claims. 

Service connection for bilateral plantar fasciitis was 
established in the rating decision on appeal.  The RO 
assigned a noncompensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276, which lists the criteria for evaluating 
pes planus.  There is no diagnostic code specific to plantar 
fasciitis.  Regulation provides that VA may rate this 
disability under criteria for a closely related disability.  
See 38 C.F.R. § 4.20.  Pes planus is the most closely related 
disability listed in the Schedule for Rating Disabilities.  

Under Diagnostic Code 5276, a noncompensable rating is 
assigned for mild symptoms of pes planus relieved by built-up 
shoe or arch support.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.  A 10 percent rating is warranted for moderate flatfoot 
with the weight-bearing line over or medial to the great toe, 
inward bowing of the tendo achillis, pain on manipulation and 
use of the feet, whether bilateral or unilateral.  Id.  A 30 
percent rating is warranted for severe bilateral flatfoot, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  Id.  A 50 percent rating is warranted for 
pronounced bilateral flatfoot, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
Id.  

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2008).  Plantar fasciitis is not a disability 
of a joint and is not arthritis, hence, 38 C.F.R. § 4.45 and 
§ 4.59 are inapplicable to this claim.  

Service treatment records provide that the Veteran had 
painful arches in April 2005.  The entry provides no 
information as to whether the Veteran had pain on 
manipulation and use of his feet.  Of note is that in this 
regard, the criteria requires not only certain mechanical 
findings, such as inward bowing of the tendo achilles, but 
clearly specifies pain both on use and on manipulation.  The 
April 2005 note is too vague to provide for a grant of a 10 
percent rating.  Additionally, only six months later, in 
October 2005, the examiner found no tenderness on 
examination.  

In October 2005, the Veteran underwent a VA physical 
examination of his feet.  The Veteran reported that he has 
had occasional discomfort in the arches of both feet, right 
worse than left, brought on by walking for several hours or 
by running for exercise.  He did not have any symptoms at the 
time of the examination but he reported that he had been 
evaluated by a podiatrist and told that he had plantar 
fasciitis and given shoe inserts, which relieved the 
discomfort.  He recalled no stiffness of his feet, nor 
swelling, heat, fatigability or lack of endurance, He also 
reported no periods of flareups, limitation of motion, or 
lack of endurance.  He reported that he does not wear 
corrective shoes but does wear the shoe insert daily.  He 
reported that this condition did not affect his occupation 
nor his activities of daily living.  

Physical examination of the Veteran's feet revealed no 
deformity, tenderness, edema, or instability, providing 
evidence against this claim.  There were no limitations with 
standing or walking, no callosities, skin breakdown, or 
unusual shoe pattern.  There was no significant skin 
ulceration or vascular changes.  Posture on standing, 
squatting, and rising on toes and heels was normal.  X-rays 
showed a normal left foot and a right foot with minimal spur 
formation at the first metarsophalangeal.  The examiner 
diagnosed bilateral plantar fasciitis with onset during 
service.  

This report included the finding that there was no tenderness 
upon physical examination.  This is evidence against 
assigning even a 10 percent evaluation for this disability 
because if the Veteran had no tenderness on examination he 
necessarily had no pain on manipulation.  As there was no 
evidence of visible behavior of the Veteran undertaking the 
motion, which would indicate pain, and given the Veteran's 
reports of his symptoms, application of 38 C.F.R. § 4.40 does 
not provide a basis for a compensable evaluation.  

Of note, the Veteran had no symptoms of his plantar fasciitis 
during the examination.  He has reported flare-ups with 
extended periods of walking and running.  All evidence of 
record shows that these flare-ups are temporary exacerbations 
and that the Veteran's symptoms are relieved by shoe inserts.  
Hence, his plantar fasciitis more closely approximates the 
criteria for a noncompensable evaluation than a 10 percent 
evaluation.  

As the preponderance of the evidence is against a finding 
that the criteria have been met for a compensable evaluation 
for the Veteran's plantar fasciitis, the appeal as to this 
issue must be denied.  From the date that the Veteran filed 
his claim to the present, the evidence does not demonstrate 
that a compensable evaluation should be assigned for any 
period of time on appeal.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated

section 5103(a) requires only that the VA 
give a claimant notice at the outset of 
the claims process of the information and 
evidence necessary to substantiate the 
claim, before the initial RO decision and 
in sufficient time to enable the claimant 
to submit relevant evidence.  This notice 
may be generic in the sense that it need 
not identify evidence specific to the 
individual claimant's case (though it 
necessarily must be tailored to the 
specific nature of the veteran's claim).

The Veteran's claim was for service connection.  That he 
later disagreed with the rating assigned for plantar 
fasciitis does not change the nature of his claim.  See 
Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining 
that a disagreement with an initial rating assigned for a 
disability following a claim for service connection is part 
of the original claim and technically not a claim for an 
increased rating.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.  In the instant case, the RO 
provided the Veteran with the correct VCAA notice; that 
applicable to claims to establish service connection.  

Here, the duty to notify was satisfied by letters sent to the 
Veteran in August 2005 and May 2006.  Additionally, in a 
letter sent to the Veteran in November 2008, the RO provided 
the Veteran with even more detailed notice, although VA was 
not required to do so.  

The August 2005 letter was sent prior to the initial 
adjudication by the RO.  That letter informed the Veteran of 
the evidence and information required to substantiate his 
claims and of his and VA's respective duties in obtaining 
evidence.  The May 2006 letter provided notice as to how VA 
assigns disability ratings and effective dates.  Because this 
letter was sent after the initial adjudication of the matter 
by the RO, there was a defect in timing.  However, the letter 
was following with a time period sufficient for the Veteran 
to participate in the processing of his claim and followed by 
readjudication via the January 2007 Statement of the Case and 
the July 2007 and May 2009 Supplemental Statements of the 
Case, thus curing the timing defect.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records.  Adequate VA examinations were afforded the Veteran 
in September and October 2005.  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Service connection for pseudofolliculitis barbae is granted.  

A compensable evaluation for plantar fasciitis is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


